Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 2 June 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Dear Madam
St Petersburg June 2d 1810

Your very kind and welcome letter arrived yesterday and completely reanimated my frame which was almost congeal’d by the intense cold of these frozen regions it is now June and only the day before yesterday we had a Snow storm I verily believe my dear Mother had not the electric shock which the very unexpected good news your ever watchful kindness sent me us to cheer our painful exile from almost all we love warm’d our hearts we should have sunk into a state of apathy and have lost even the blessing of hope. The perpetual depredations of the Danes, and the extreme difficulty of escaping unmolested to this part of the World, becoming every day greater if not nearly impossible. The very last post, brought us news of Eleven Vessels having been carried into Copenhagen, after having paid the Sound Dues at Elsineur—
That Eliza should ever have form’d the foolish, and unadvised engagement with Mr Ripley I ever regretted. had she had any property, or such qualifications, as were absolutely necessary in a wife, to render his situation comfortable, I should have felt happy in her connection with so deserving a man; but her total inability to conduct a family, with that precise economy so to requisite to his happiness, (at least at first,) might have involved them in difficulties, which must inevitably have produced very disagreeable consequences. She has now a much brighter prospect before her, and I flatter myself that the sweet vivacity of her disposition, when attemper’d by the solid judgement, and experience of her Mr Pope, will prove a lasting charm to smooth lifes rugged path. it is surely unnecessary to say how sincerely I wish them every felicity, too cordially do I participate in their happiness, to need the use of formal professions, and cold unmeaning ceremony—
Of Mr Madissons goodness to my poor, and persecuted Brother, I am most sensible, words are totally inadequate, to express the feelings of my heart, and I can only say, that my gratitude is deep and fervent, and will descend with me to the grave—
How shall I thank you my dear Mother for all your goodness to my two deserted Boys I humbly offer up my prayers to heaven to shower down its choicest blessings on you for your kindness to them and to grant that they may in all respects prove worthy of the united cares so tenderly bestowed assure of the them of the sincerest and continually encreasing affection of their Mother tell John how delighted I was with his affectionate letter and George that I hope to recieve one soon from him in his own writing that I am most happy to hear of their improvement that I am sure they will take all possible pains to learn what is taught them to shew Grandpapa and Grandmama how much they love them God bless you my sweet Boys Charles still continues very large of his age he begins to spell in french knows all his letters speaks it a little and talks German very fluently he has been the admiration of Petersburg and has had the honor of being presented to their imperial Majesties who played with him near an hour the Empress on her knees looking at some prints with which Charles was very much pleased they both speak English very well and his Majesty told Mr A. he was a most charming Child—
Catherine and myself had the honor of dancing with Emperor a short time since at a splendid ball given by the french Ambassador in honor of the late Great Marriage the Emperor is remarkably unaffected in his manners and dislikes very much the forms and ettiquette of his Court he is remarkably handsome and very mild and amiable You see my dear Mother my pen runs unrestrain’d when writing to you I will however make no appology apology as I trust although not an elegant correspondent you will accept the geniune effusions of a heart sensible of its obligations and desirous of evincing its gratitude present us most affectionately to the President and to all my Kind friends tell my dear Sister T.B.A. that I will answer her very affectionate letter shortly Kitty has written her by this opportunity and believe me dear Madam with the sincerest sentiments of esteem y and gratitude your most affectionate daughter
L. C. A.
P.S. The Gentlemen are all well and grows William grows very fat—We are just about moving into our house and of course very busy—

